DETAILED ACTION
The present Office Action is responsive to the Amendment received on November 14, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 26-281 and 31-41 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24, 2022.
Present Office Action contains at least one rejection not necessitated by Applicants’ Amendment and is therefore made, Non-Final.
Claim Rejections - 35 USC § 112
The rejection of claims 13 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on August 5, 2022 is withdrawn in view of the Amendment received on November 14, 2022 canceling the rejected claims.
Rejection - Maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on August 5, 2022 is maintained for the reasons of record.  
Applicants’ arguments presented in the Amendment received on November 14, 2022 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
	Claim 8 recites the formula:
MIRA score = f(X ∈ eq(C))=XWhile the claim recites that  is an error andis a vector of coefficients, the claim does not disclose what X is, nor how to interpret the “X ∈ eq(C)” as the symbol ∈ is known in the art to define a set, which means that X is an element of set of “eq(C)”.  The Office cannot construe how recitation of this generic formula allows for the calculation of a receptivity predictive score.
	Claim 9 is indefinite for the following reasons.
	Claim 9 depends from claim 8.  Claim 8 recites that a receptivity predictive score is a value produced by a certain algorithmic process represented by the formula: MIRA score = f(X ∈ eq(C))=Xbeing a vector of coefficients, and  being an error.
	Claim 9, then recites that the algorithm is “established by performing one or more of the following steps: data normalization, data scaling, data transmission, prediction modeling, and cross-validation”.  Because claim 8 already established that the algorithm is of the above-discussed formula, claim 9 cannot depend from claim 8 and broaden that algorithm is by generically reciting that the algorithm is now data normalization, scaling, transmission, prediction modeling, and cross-validation.
Response to Arguments:
	Applicants traverse the rejection and reference the recitation of the formulas found on Figure 3.  However, simply referencing a series of generic formulas do not provide metes and bounds of what the actual recited function is nor the values which are being utilized to arrive at a receptivity predictive score.
	For example, Figure 3 provides a general formula of MIRA score of f(X ∈ eq(C))=XHowever, there is no description of what the values of epsilon () is and how this value is derived, nor the  other than it is a “vector of coefficient”.  In addition, one cannot arrive at the MIRA score which is defined as a function that needs the value of equation (C), which further require the value of equation (A), all of which require the value of X.  Applicants are unable to provide what this value is nor define what this value is.  Lastly while Applicants refer to a method called, “Elastic Net method,” but it is unclear how a general reference to a computational formula relates to the present formula nor the issues at hand.
Therefore, the metes and bounds of the claims are vague and indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 8-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on August 15, 2022 is maintained for the reasons of record.
Applicants’ response received lumps the present rejection with the rejection under section 112(b).  However, as explained above, the application as filed lacks description on the way in which predictive score can be calculated based on a series of general formula, and therefore, the Office maintains that the claims lack description of a proper means for calculating a predictive score as required.
The Rejection:
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites a formula for obtaining a receptivity predictive score, wherein the recited formula is: MIRA score = f(X ∈ eq(C))=X
	The claim recites that are error and vector of coefficients, respectively.
	The so-called equation C, is provided solely in Figure 3, wherein equation C is derived from equation B which is further derived from equation A:

    PNG
    media_image1.png
    283
    591
    media_image1.png
    Greyscale
Although a generical formula is presented, there is no guidance nor specific examples so as to determine how the MIRA score can be derived without additional so as to arrive at a concrete predictive score, such as -1 and 1 or therebetween.

Claim Rejections - 35 USC § 101
The rejection of claims 5, 6, 13 and 14 under 35 U.S.C. 101 because the claimed invention is directed to law of nature without significantly more, made in the Office Action mailed on November 14, 2022 is withdrawn in view of the Amendment received on November 14, 2022, canceling the rejected claims.
Rejection – New Grounds
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9, 11, and 12 under 35 U.S.C. 101 because the claimed invention is directed to law of nature without significantly more.
The Office acknowledges Applicants’ inclusion of the limitation of claim 7 into claim 1, as instructed in the previous Office Action for overcoming the present rejection.  Unfortunately, in light of a new discovery, limitation of claim 7 is not deemed novel and therefore, its inclusion does not overcome the patent eligibility requirement as follows.  
Based on this, the instant Office Action is made Non-Final.
The Rejection:
The claims recite a naturally existing correlation of miRNA markers and their levels and their correlation to the receptivity status for implantation in the endometrium of a subject. This judicial exception is not integrated into a practical application because the claim is directed to the correlation of the miRNA markers which are correlated with implantation with general score calculation which is nothing more than application of mathematical formulation. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons.
The rejection analysis adheres to the 2019 published revised patent subject matter eligibility guidance (herein, “PEG”) which requires Step 1, Step 2A, prong-1 and prong-2, and Step 2B analysis for determination of patent eligibility.  The claims have been analyzed according to these steps.
Step 1: Is the claim(s) directed to at least the statutory class of inventions?
	The claims are drawn to a process and therefore, satisfy the inquiry under the present step.
Step 2A, Prong-1: Does the claim(s) recite an abstract idea, law of nature or natural phenomenon?
	Claim 1 recites a naturally occurring phenomenon of the level of miRNA molecules which are implicated with the receptive state of an endometrium of a subject.  The discovery of such miRNA molecules itself cannot be patentable when the discovery is directed to a phenomenon which exists in nature:
“Thus, the Court has written that ‘a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter.  Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity.  Such discoveries are ‘manifestations of … nature, free to all men and reserved exclusively to none.” Chakrabarty, supra, at 309 (quoting Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130 (1948)).” (Mayo v. Prometheus)

	Therefore, the answer to the present inquiry is a, “yes”.
Step 2A, Prong-2: Does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	The independent claim 1 recites the additional element of calculating a receptivity predictive score so as to identify the subject as having a pre-receptive, receptive, or post-receptive endometrium for implantation.
	However, calculation of a predictive score based on expression profiles from markers associated with a phenotype via an algorithm of computer is considered generating a mathematical representation from the data and amounts to nothing more than insignificant extra solution activity.
	For example, Croce et al. (WO 2010/019694 A1, published February 2010) evidence that taking a profile of miRNA markers known to be associated with a condition such as cancer (section [0060]) and generating a predictive score based thereon:
“The method comprises determining the differential expression of a plurality of biomarkers (i.e., miRs) in a sample of cells from a subject with cancer.  The biomarker expression signature of the cancer may be used to derive a risk score that is predictive of survival from that cancer.  The score may indicate low risk … or the score may indicate a high risk …” (section [000144])

	In addition, the independent claim 1 also recites an additional element of utilizing a universal reverse primer comprising the formula 5’-R-(dT)nVN-3’, wherein R comprises SEQ ID Number 168; n = 19; V= A, C, or G; and N=A, C, G, or T.
	However, universal primer as claimed has been known in the art for universally amplifying microRNA molecules, as taught by Chen et al. (US 2017/0022544 A1, published January 26, 2017).
	Specifically, Chen et al. teach a universal RT primer for amplifying miRNA as described below:
“invention provides a miRNA detection method including the following steps … cDNA synthesis is performed on the miRNA to be tested using a universal RT primer … In particular, the universal RT primer is a nucleotide sequence represented by the following general formula: R-(dT)nVN, wherein R is a nucleotide sequence at the 5’ end and is SEQ ID NO: 2, (dT)n is an n number of continuous thymine residues of the middle portion, n is 19, VN is the sequence forming by the nucleotide residue at the 3’ end, V is adenine residue, guanine residue, or cytosine residue, and N is adenine residue, guanine residue, cytosine residue, or thymine residue” (section [0021])
	
In addition, SEQ ID Number 2 of Chen et al. is identical to SEQ ID Number 168 of the instant application.  Therefore, the utilization of means which has been well-established and known by those in the relevant art to amplify miRNA molecules (i.e., universal RT primer) for the purpose of analyzing a judicial exception also do not integrate the abstract idea into a practical application.
	For these reasons, the claims do not recite any additional elements that integrate the judicial exception into a practical application (i.e., the answer is, “no”).
Step 2B: Does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	Claims also recite additional elements such as use of a universal miRNA RT primer, the type of the sample from which the miRNA are measured (claims 2-4), or the means by which the miRNA molecules are quantified for expression profiling (claim 5, RT-qPCR, microarray; claim 6, miRNA being reverse transcribed into cDNA for level determination), the type of prediction achieved (claim 11) or the status of the woman from whom the sample was taken (claim 12).  However, these additional elements are routine and well-understood elements employed in the discipline of molecular diagnostics. For example, it is routine and conventional to take a sample from a tissue or organ from which a phenotype is being determined, as well as the condition of the woman from whom the phenotype determination is being sought.  In addition, RT-PCR of miRNA molecules which results in the amplification of their cDNA counterpart and their quantity determination has been well-established and used in the molecular diagnostics and therefore, deemed routine and conventional.
“We find that the process claims at issue here do not satisfy these conclusions.  In particular, the steps in the claimed processes (apart from the natural laws themselves) involve well-understood, routine, conventional activity previously engaged in by researchers in the field.  At the same time, upholding the patents would risk disproportionately tying up the use of the underlying natural laws, inhibiting their use in the making of further discoveries.” (Mayo v. Prometheus)

	Therefore, for these reasons set forth above, the invention as claimed is not deemed patent eligible.
Conclusion
	No claims are allowed. 
	Claims 8 and 10 appear to provide a specific formula for generating a predictive score which allows the practical application of determining endometrial status of a subject.  However, as noted above, claims lack description.
	Claims are free of prior art as the prior art does not teach or suggest at arriving at analyzing the specific set of miRNA molecules represented by SEQ ID NO: 1-167 and generating a profile therefrom in order to derive a predictive score for the purpose of determining an endometrial status from a subject.
	Hamamah et al. (WO 2018/178171, published October 2018) teach a method of assessing pregnancy outcome, wherein the assessment involves endometrial miRNA molecules which are implicated with endometrial receptivity:
“inventors investigated endometrial miRNAs associated with pregnancy outcome by studying endometrial miRNAs associated with endometrial receptivity, implantation failure and early embryo miscarriage” (page 2, lines 29-31)

The artisans however, do not teach or suggest all of the miRNA molecules which are represented by SEQ ID Numbers 1-167.
Similarly, Garrido-Gomez et al. (Fertility and Sterility, March 2013, vol. 99 no. 4, pages 1078-1085) teach a method of profiling the gene signature of endometrial receptivity, and the use of bioinformatics prediction computer algorithm to identify the endometrial window of implantation (WOI).
The artisans, however, fail to teach or suggest the use of all of the miRNA molecules which are represented by SEQ ID Numbers 1-167.
Chen et al. (US 2017/0022544 A1, published January 26, 2017) teach a universal miRNA RT primer which is useful in performing RT-PCR of miRNA molecules.  However, Chen et al. also lack the motivation or the teaching to amplify the collection of miRNA molecules of SEQ ID Number 1-167 for the determination of an endometrial status of a subject.
Conclusion
	No claims are allowed. 



Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 30, 2022
/YJK/
	

  			
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 29 and 30 were previously canceled in Applicants’ preliminary amendment received on July 21, 2020.